STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
Claims 1 - 20 recite a “training module.” In the field of image analysis, a “training module” ordinarily refers to software used in the learning phase of an artificial intelligence system such as a neural network or support vector machine. However, such an interpretation would be inconsistent with the application as filed. In the specification, “training module” refers to materials used to train humans in their understanding of cybersecurity. See, e.g., pars. [0003](“Increasingly, organizations face various cybersecurity threats. Various modules may be developed to provide cybersecurity training to employees of these organizations so as to combat these threats.”); [0019]-[0020](“[I]t might not be feasible for a human to manually perform a regression test to all permutations of a set of training modules…, and each module may contain tens or hundreds of pages.”) Accordingly, consistent with the specification, the broadest reasonable interpretation of “training module” is any module (i.e., unit) of any presentation viewable by a person or group of people.
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1, 13, 20, were known in the art as evidenced by Bastide et al (U.S. PG Pub. No. 2012/0151309), which discloses  receiving, by the at least one processor, information defining a training module (e.g., “a presentation of one or more slides”) at ¶¶ [0015], [0020]. Bastide discloses capturing, by the at least one processor, a not disclose capturing different permutations of the training module. Bastide further discloses executing, by the at least one processor and on an error value (“error detection logic”), an outlier detection algorithm, wherein executing the outlier detection algorithm causes the computing platform to identify an outlier permutation of the training module at ¶¶ [0015]-[0016], [0021]. Bastide discloses an error value (“error detection logic”) between images, but Bastide does not disclose the error value (“error detection logic”) is a “reconstruction error” output by an auto-encoder.
Using an auto-encoder to derive a reconstruction error for use in identifying anomalies between images was known in the art, as evidenced by Sarajanovic-Djukic et al, “Fast Distance-based Anomaly Detection in Images Using an Inception-like Autoencoder” at pp. 2-3, secs. 2.1-2.2 (“AEs are used for anomaly detection in images in two ways…”). But, Sarajanovic-Djukic does not disclose inputting a plurality of images into the auto-encoder to output a reconstruction error value. Moreover, Sarajanovic-Djukic does not disclose inputting a plurality of screenshots corresponding to different permutations of a training module into an auto-encoder.
Other prior art considered and hereby made of record includes:
Theall et al (U.S. PG Pub. No. 2005/0108619), which discloses identifying formatting errors in a plurality of slides used in a presentation at ¶¶ [0008], [0043], but the slides are not different permutations of the same presentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668